FOR PUBLICATION IN VVEST'S HAVVAI‘I REPORTS AND PACIF]’C REPORTER

 

No. 23533 §§
¢'£5
:N THE :NTERMED1ATE CoURT oF APPEALs §§ mw
oF THE sTATE 0F HAwA:T ll F¥
~ FW
sTATE 0F HAwAr1, P1ainciff~Appe11@e, v. :Y cg
JENARO TORRES, Defendant~Appellant §§
t“.°.`.')
U"i

}L`€
APPEAL FRoM THE C:RcUIT coURT 0F THE FIRsT cIRdUIT
(cRIMINAL No. 05~1-2556)

ORDER OF CORRECTION
(By: Nakamura, Chief Judge, Fujise, and Leonard, JJ.)

The Opinion of the court filed on December 15, 2009, as
amended by the Order Granting Motion for Reconsideration to
Correct Footnote and Amending Opinion filed on January 4, 2010,
is hereby corrected as follows:

1. On page 7, in the third line from the bottom of
the page, the word "though" should be replaced with "through" so
that as corrected, the text reads as follows: "through phone

conversations while she was working ."

2. On page 38, in the second line from the bottom of

the page, the word "overhead" should be replaced with "overheard"

so that as corrected, the text reads as follows: "overheard
Sergeant Rozkiewicz's radio conversation ."
3. On page 40, in the last line of the page, the year

"2004" should be replaced with "l994" so that as corrected, the

text reads as follows: "was assigned to the investigation in

September 1994."
The clerk of the court is directed to incorporate the

foregoing changes in the original opinion and take all necessary
steps to notify the publishing agencies of these changes.
DATED: Honolulu, Hawafi, January 7, 20lO.

Chief Judge